DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “retaining member” in claims 18 and 28; “connection arrangement” in claims 19-21 and 29-31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Information Disclosure Statement
The information disclosure statement filed October 8, 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no date is provided for Non-Patent Literature Cite No. 5.  The reference has not been considered.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-23, 26-33, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0253375 (Mark) in view of U.S. Patent Application Publication No. 2007/0299459 (Way).
		Regarding claim 18, Mark discloses a selectively lockable holding assembly (720) for a surgical access assembly, comprising: a body portion (720); an engagement barrel (724); a retaining member (726) at a distal end (738) of the body portion (see Figs. 19C and 19D); wherein the engagement barrel is positioned on a proximal end (736) of the body portion (see Figs. 19C and 19D) and configured to be selectively rotated about the body portion (see paragraph [0145]).
	Mark fails to disclose a rotation brake mounted on the engagement barrel, wherein the rotation brake is selectively operable to lock the engagement barrel against rotation with respect to the body portion.  However, Way discloses a surgical access device, comprising: a body portion (30) and an engagement barrel (70), claim 19, Way discloses wherein the rotation brake includes a first member (76) mounted on the engagement barrel, the first member (76) having a first connection arrangement (77).  Regarding claim 20, Way discloses wherein the rotation brake includes a second member (25/50) having a second connection arrangement (26) complementary to the first connection arrangement, the second connection arrangement and the first connection arrangement configured to engage with one another (see paragraph [0055]).  Regarding claim 23, Way discloses wherein the rotation brake includes a channel (see Fig. 10, channel inside flange 76 for receiving barrel 70) extending therethrough, the channel being shaped to receive the engagement barrel (see Fig. 10).  Regarding claim 26, Way discloses further comprising a ferrule (25) fixedly connected to the body portion (see paragraph [0044]).  Regarding claim 27, wherein the ferrule is disposed closer to the distal end of the body portion than the rotation brake (see Fig. 2, portion 25b is closer to distal end 30b than the engagement of flange 76 and flange 53). 




		 Regarding claims 21 and 22 , Way suggests wherein the first connection arrangement and the second connection arrangement are threaded connection arrangements (see paragraph [0055]), but fails to suggest wherein the first connection arrangement is disposed on an outer surface of the first member and the second connection arrangement is disposed on an inner surface of the second member; rather, the first connection arrangement is on an inner surface of the first member and the second connection arrangement is disposed on an outer surface of the second member (see Fig. 12 and paragraph [0055]).  However, it would have been obvious to one In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.). 
		Regarding claim 28, Mark discloses a selectively lockable holding assembly (720) for a surgical access assembly, comprising: a body portion (720); an engagement barrel (724); a retaining member (726) at a distal end (738) of the body portion (see Figs. 19C and 19D); wherein the engagement barrel is positioned on a proximal end (736) of the body portion (see Figs. 19C and 19D) and configured to be selectively rotated about the body portion (see paragraph [0145]).
		Mark fails to disclose a rotation brake having a first member mounted on the engagement barrel and a second member rotatable attached to the first member, wherein the rotation brake is selectively operable to lock the engagement barrel against rotation with respect to the body portion.  However, Way discloses a surgical access device, comprising: a body portion (30) and an engagement barrel (70), wherein the engagement barrel is positioned on the body portion and configured to be selectively rotated about the body portion (see Figs. 1 and 2 and paragraph [0055]), wherein the device further comprises a rotation brake (25/50/76) having a first member (76) mounted on the engagement barrel (see Fig. 10 and paragraph [0056]) and a second claim 29, Way discloses wherein the first member (76) of the rotation brake includes a first connection arrangement (77).  Regarding claim 30, Way discloses wherein the second member (25/50) of the rotation brake includes a second connection arrangement (26) complementary to the first connection arrangement, the second connection arrangement and the first connection arrangement configured to engage with one another (see paragraph [0055]).  Regarding claim 33, Way discloses wherein the rotation brake includes a channel (see Fig. 10, channel inside flange 76 for receiving barrel 70) extending therethrough, the channel being shaped to receive the body portion (30) and the engagement barrel (see Fig. 10).  Regarding claim 36, Way discloses further comprising a ferrule (25) fixedly connected to the body portion (see paragraph [0044]).  Regarding claim 37, wherein the ferrule is disposed closer to the distal end of the body portion than the second member of the rotation brake (see Fig. 2, portion 25b is closer to distal end 30b than the engagement of flange 76 and flange 53).
		It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Mark to include a rotation brake selectively operable to lock the engagement barrel against rotation with respect to the body portion as suggested by Way as Mark suggests that the engagement barrel be selectively rotatable (as opposed to always rotatable) relative to the body portion (see Mark, paragraph [0145]), and Way suggests that a rotation brake is one mechanism to make an engagement barrel be selectively rotatable about a body 
		Regarding claims 31 and 32 , Way suggests wherein the first connection arrangement and the second connection arrangement are threaded connection arrangements (see paragraph [0055]), but fails to suggest wherein the first connection arrangement is disposed on an outer surface of the first member and the second connection arrangement is disposed on an inner surface of the second member; rather, the first connection arrangement is on an inner surface of the first member and the second connection arrangement is disposed on an outer surface of the second member (see Fig. 12 and paragraph [0055]).  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to reverse which member has an outer surface connection arrangement and which member has an inner surface connection arrangement since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the . 
Claims 18, 24, 25, 28, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Mark in view of U.S. Patent Application Publication No. 2011/0034775 (Lozman).
		Regarding claim 18, Mark discloses a selectively lockable holding assembly (720) for a surgical access assembly, comprising: a body portion (720); an engagement barrel (724); a retaining member (726) at a distal end (738) of the body portion (see Figs. 19C and 19D); wherein the engagement barrel is positioned on a proximal end (736) of the body portion (see Figs. 19C and 19D) and configured to be selectively rotated about the body portion (see paragraph [0145]).
		Mark fails to disclose a rotation brake mounted on the engagement barrel, wherein the rotation brake is selectively operable to lock the engagement barrel against rotation with respect to the body portion.  However, Lozman discloses a surgical access device (10), comprising: a body portion (30) and an engagement barrel (40), wherein the engagement barrel is positioned on the body portion and configured to be selectively rotated about the body portion (see Figs. 1-6 and paragraph [0046]), wherein the device further comprises a rotation brake (70) mounted on the engagement barrel, wherein the rotation brake is selectively operable to lock the engagement barrel against rotation with respect to the body portion (see paragraph [0050], e.g.).  Regarding claims 24 and 25, Lozman discloses wherein the rotation brake locks the engagement barrel against rotation with respect to the body portion via a frictional force exerted on the body portion (see paragraph [0050] and Fig. 6) and, wherein the rotation 
		It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Mark to include a rotation brake selectively operable to lock the engagement barrel against rotation with respect to the body portion as suggested by Lohman as Mark suggests that the engagement barrel be selectively rotatable (as opposed to always rotatable) relative to the body portion (see Mark, paragraph [0145]), and Lohman suggests that a rotation brake is one mechanism to make an engagement barrel be selectively rotatable about a body portion of a surgical device (see Lohman, paragraph [0050]).  As Mark does not appear to disclose a specific mechanism for making the engagement barrel selectively rotatable about the body portion, it would be obvious to modify the device of Mark to use a rotation brake as suggested by Lohman to make the engagement barrel selectively rotatable.  Alternatively, the modification would be a simple substitution of one known mechanism for making an engagement barrel selectively rotatable for another known mechanism for making an engagement barrel selectively rotatable without any unpredictable results.    
 		Regarding claim 28, Mark discloses a selectively lockable holding assembly (720) for a surgical access assembly, comprising: a body portion (720); an engagement barrel (724); a retaining member (726) at a distal end (738) of the body portion (see Figs. 19C and 19D); wherein the engagement barrel is positioned on a proximal end (736) of the body portion (see Figs. 19C and 19D) and configured to be selectively rotated about the body portion (see paragraph [0145]).
claims 34 and 35, Lozman discloses wherein the rotation brake locks the engagement barrel against rotation with respect to the body portion via a frictional force exerted on the body portion (see paragraph [0050] and Fig. 6) and, wherein the rotation brake locks the engagement barrel against rotation with respect to the body portion via a compressive force exerted on the body portion (see paragraph [0050] and Fig. 6). 
		It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Mark to include a rotation brake selectively operable to lock the engagement barrel against rotation with respect to the body portion as suggested by Lohman as Mark suggests that the engagement barrel be selectively rotatable (as opposed to always rotatable) relative to 
Conclusion
The references made of record and not relied upon is considered pertinent to applicant's disclosure as they disclose similar surgical devices and/or rotation brakes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773